20-682-cr
US v. DeJesus

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 22nd day of April, two thousand twenty-one.


         PRESENT:          Guido Calabresi,
                           Robert A. Katzmann,
                           Steven J. Menashi,
                                    Circuit Judges.
____________________________________________

United States of America,


                   Appellee,
            v.                                                         No. 20-682-cr
Alexis DeJesus,


                   Defendant-Appellant. *
____________________________________________


*   The Clerk of Court is respectfully directed to amend the official caption as set forth above.
For Appellee:                         ELENA L. CORONADO, Assistant United
                                      States Attorney (Sandra S. Glover, Assistant
                                      United States Attorney, on the brief), for John
                                      H. Durham, United States Attorney for the
                                      District of Connecticut, New Haven, CT.


For Appellant:                        JONATHAN J. EINHORN, Jonathan J. Einhorn
                                      Law Offices, New Haven, CT.


      Appeal from a judgment of the United States District Court for the District

of Connecticut (Shea, J.).

      Upon due consideration, it is hereby ORDERED, ADJUDGED, and

DECREED that the judgment of the district court is AFFIRMED.

      Defendant-Appellant Alexis DeJesus appeals from the district court’s

judgment entered on February 20, 2020, sentencing him to 108 months’

imprisonment followed by a five-year term of supervised release. On appeal, he

argues that the imposition of the above-guidelines sentence was procedurally

defective because the district court improperly applied a two-level enhancement

and departed upwards pursuant to U.S.S.G. § 3C1.2. We disagree and affirm. We

assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.



                                         2
                                        I

      After a federal grand jury indicted DeJesus and fifteen co-conspirators for

federal narcotics and firearms offenses—and fourteen of his co-conspirators were

arrested under federal arrest warrants—DeJesus engaged in a weeklong,

dangerous flight from police, committed multiple car thefts, and repeatedly

assaulted a domestic partner. During this weeklong run from law enforcement,

DeJesus assaulted the mother of his child, effectively kidnapped her, threatened

to kill her, and otherwise continued his extended attack on her. She eventually

escaped.

      During his weeklong flight, DeJesus caused a road accident in West

Hartford, causing heavy front-end damage to his own vehicle, and fled the scene

of the accident in his car. He stole three cars during the course of the week,

including a taxi and a car he stole from a car dealership while displaying a gun.

When law enforcement located and pursued him, he engaged in a high-speed car

chase during which he accelerated over sidewalks, sped through traffic lights and

stop signs, and drove into the oncoming traffic lane, maneuvering around

numerous vehicles stopped at a red light. When he was finally subdued and

arrested, he had in his possession eight firearms, one of which he brandished at

                                       3
the police and which was loaded at the time; a substantial amount of ammunition;

and 55 grams of cocaine.

      After entering a guilty plea with the benefit of a written plea agreement,

DeJesus was sentenced principally to 108 months’ imprisonment. He timely

appealed.

                                          II

      On appeal, DeJesus argues that the district court abused its discretion in

imposing an above-guidelines sentence and erred in applying an enhancement

and an upward departure pursuant to U.S.S.G. § 3C1.2. We disagree.

                                          A

      We review sentencing challenges for “reasonableness,” which is “a

particularly deferential form of abuse-of-discretion review.” United States v.

Broxmeyer, 699 F.3d 265, 278 (2d Cir. 2012) (quoting United States v. Cavera, 550 F.3d

180, 188 & n.5 (2d Cir. 2008) (en banc)). Decisions to depart or to vary from the

Guidelines are also reviewed for abuse of discretion. Koon v. United States, 518 U.S.

81, 97-100 (1996).

      It is a “well-settled legal principle that the sentencing judge is of course not

bound by the estimated [Guidelines] range in a plea agreement.” United States v.

                                          4
Hamdi, 432 F.3d 115, 123-24 (2d Cir. 2005) (internal quotation marks omitted).

Federal Rule of Criminal Procedure 11(c)(1)(B) reiterates that, although a plea

agreement may “recommend … that a particular sentence or sentencing range is

appropriate” under the Guidelines, “such a recommendation or request does not

bind the court.” Fed. R. Crim. P. Rule 11(c)(1)(B).

      In this case, moreover, both the plea agreement and the district court at the

plea hearing notified the defendant that the court was not bound by the plea

agreement on the Guidelines range. The plea agreement, for example, expressly

stated that the district court was not bound by the plea agreement on the

Guidelines range. Further, at the plea hearing, the district court confirmed at least

four separate times that DeJesus understood that the court was not bound by the

estimated Guidelines range.

      Thus, not only did the district court have the authority to depart from any

guidelines range in the plea agreement, but the district court also ensured that

DeJesus was on notice that the district court could exercise that authority.

                                         B

      DeJesus argues that the district court improperly applied U.S.S.G. § 3C1.2

for a two-level enhancement for dangerous flight as well as an upward departure

                                          5
for conduct that “pose[s] a substantial risk of death or bodily injury to more than

one person.” U.S.S.G. § 3C1.2, Application Note 6. This court reviews the district

court’s interpretation of the Sentencing Guidelines de novo but reviews its factual

findings only for clear error. United States v. Adams, 955 F.3d 238, 247 (2d Cir. 2020).

      Section 3C1.2 of the Sentencing Guidelines provides for a two-level

enhancement if a defendant “recklessly created a substantial risk of death or

serious bodily injury to another person in the course of fleeing from a law

enforcement officer.” Application Note 6 to § 3C1.2 notes that “an upward

departure may be warranted” if “the conduct posed a substantial risk of death or

bodily injury to more than one person.” U.S.S.G. § 3C1.2, Application Note 6. We

think both the enhancement and the departure were properly applied.

      First, the district court did not clearly err by rejecting DeJesus’s argument

that he was not fleeing from the federal charges but from state authorities who

might apprehend him for his violence toward the mother of his child. The district

court reasonably concluded that the defendant was “aware [he] w[as] being

sought for federal charges” based on the fact that the defendant was engaging in

some of his federal offense conduct while fleeing. Appellant’s App’x 169.




                                           6
      Second, the district court did not abuse its discretion by applying the

upward departure contemplated in Application Note 6. The district court noted at

least four discrete incidents during DeJesus’s flight that created the substantial risk

of death or bodily injury to others. DeJesus escaped from New Britain police in a

stolen Subaru and rammed into a police cruiser; he escaped from West Hartford

police by accelerating the vehicle that he was driving toward the police officers;

during the final chase DeJesus drove away at a high rate of speed, drove over

sidewalks, disregarded stop signs and traffic lights, drove into the oncoming

traffic lane, maneuvered around numerous vehicles stopped at a red light, crossed

multiple lanes, and drove over the divider toward oncoming traffic a second time;

finally, he brandished a loaded gun at a pursuing police officer while fleeing on

foot. It is beyond dispute that DeJesus put multiple people at risk of serious bodily

injury.


      For these reasons, we are not left with a “definite and firm conviction that a

mistake has been committed.” United States v. Wallace, 937 F.3d 130, 141 (2d Cir.

2019). The district court did not abuse its discretion by imposing an above-

guidelines sentence.



                                          7
                               *     *    *

       We have considered DeJesus’s remaining arguments, which we conclude

are without merit. For the foregoing reasons, we AFFIRM the judgment of the

district court.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe, Clerk of Court




                                     8